The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 04/16/2021, the following is a Non-Final Office Action for Application No. 17232837.  

Status of Claims
Claims 1-13 are pending.

Drawings
The applicant’s drawings submitted on 04/16/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17232837, filed 04/16/2021 is a continuation of 16218303, filed 12/12/2018 ,now U.S. Patent #11010802 and having 2 RCE-type filings therein; 16218303 is a continuation of 15790865, filed 10/23/2017 ,now U.S. Patent #10181142 and having 1 RCE-type filing therein; 15790865 is a continuation of 15342557, filed 11/03/2016 ,now U.S. Patent #9836772 and having 1 RCE-type filing therein; 15342557 Claims Priority from Provisional Application 62344337, filed 06/01/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11010802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: the technology system configured to (a) present, through mobile devices of customers of the physical retail store, a virtual storefront of retail products currently in inventory-at the physical retail store, and (b) host direct real-time electronic interaction between the customers and employees of the physical retail store through mobile devices, the technology system comprising: a point-of-sale integration service configured to run on a device at the physical retail store and to transmit and receive retail data, including data representing units of retail products currently in inventory at the physical retail store: (a) to and from the in-store point-of- sale system and (b) through the Internet to and from a cloud server for storage and retrieval in a cloud database, and a cloud server including at least one hardware device and configured to (a) communicate information through the Internet and the point-of-sale integration service to and from the in-store point-of-sale system to keep the in-store point-of-sale system synchronized with the cloud database with respect to retail products currently in inventory at the physical retail store, (b) use the retail data in the cloud database to serve the virtual store front to the mobile devices of the consumers, and (c) host the direct real-time electronic interaction through mobile devices between the customers and the employees of the physical retail store with respect to ordering, reserving, purchasing, or receiving delivery at the physical retail store of the retail products currently in inventory and update the cloud database and the in-store point-of-sale system in response to the hosted interaction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
computer-implemented apparatus comprising, a technology system coupled to an in-store point-of-sale system of a physical retail store and including at least one hardware device, the technology system configured to (a) present, through mobile devices of customers of the physical retail store, a virtual storefront of retail products currently in inventory-at the physical retail store , and (b) host direct real-time electronic interaction between the customers and employees of the physical retail store  through mobile devices, the technology system comprising: a point-of-sale integration service configured to run on a device at the physical retail store  and to transmit and receive retail data, including data representing units of retail products currently in inventory at the physical retail store : (a) to and from the in-store point-of- sale system and (b) through the Internet to and from a cloud server for storage and retrieval in a cloud database, and a cloud server including at least one hardware device and configured to (a) communicate information through the Internet and the point-of-sale integration service to and from the in-store point-of-sale system to keep the in-store point-of-sale system synchronized with the cloud database with respect to retail products currently in inventory at the physical retail store , (b) use the retail data in the cloud database to serve the virtual store front to the mobile devices of the consumers, and (c) host the direct real-time electronic interaction through mobile devices between the customers and the employees of the physical retail store  with respect to ordering, reserving, purchasing, or receiving delivery at the physical retail store  of the retail products currently in inventory and update the cloud database and the in-store point-of-sale system in response to the hosted interaction. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The physical retail store, cloud server and/or cloud database is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic physical retail store, cloud server and/or cloud database limitation is no more than mere instructions to apply the exception using a generic computer component. Further, host the direct real-time electronic interaction through mobile devices between the customers and the employees by a physical retail store, cloud server and/or cloud database is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: physical retail store, cloud server and cloud database. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, host the direct real-time electronic interaction through mobile devices between the customers and the employees by a physical retail store, cloud server and/or cloud database is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at page 20 wherein “Figure 99 depicts the cloud server, which is a logical server that is built, hosted and delivered through a cloud computing platform over the Internet via LAN.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 20070124216 A1) hereinafter referred to as Lucas in view of Guheen et al. (US 6519571 B1) hereinafter referred to as Guheen.  

Lucas teaches:
Claim 1. A computer-implemented apparatus comprising, 
a technology system coupled to an in-store point-of-sale system of a physical retail store and including at least one hardware device, the technology system configured to  (¶0187 Web Server 220, Database Server 230, and Application Server 240 each represent software which may run on the same computer, or on multiple computers. In addition, Application Server 240 may be implemented within Database Server 230 as a set of business rules.)
(a) present, through mobile devices of customers of the physical retail store, a virtual storefront of retail products currently in inventory-at the physical retail store (¶0052 The inventive subject matter relates to novel systems and methods for creating and/or maintaining at least one database with availability and location information for inventory items available for sale by one or more sellers; for permitting potential customers to search, preferably in near real time, for the availability and location of such inventory items; for permitting customers to reserve, and purchase, such inventory items at location(s) of their choosing; and for permitting sellers to improve their inventory management based on customer search requests), and 
(b) host direct real-time electronic interaction between the customers and employees of the physical retail store through mobile devices, the technology system comprising: a point-of-sale integration service configured to run on a device at the physical retail store and to transmit and receive retail data, including data representing units of retail products currently in inventory at the physical retail store (¶0243 Linked Suppliers can also take advantage of many of these same features. Linked Suppliers implementing the present invention can track inventory; provide real -time inventory information to prospective customers; accept electronic orders; generate pick/pack lists; track order fulfillment process, including tracking into which containers each item in an order has been placed; generate bar-coded packing lists and shipping labels for each container; and generate invoices.): 
(a) to and from the in-store point-of- sale system and (b) through the Internet to and from a cloud server for storage and retrieval in a cloud database, and a cloud server including at least one hardware device and configured to  (¶0132 The adoption of this technology is available because the inventory data is being submitted by a plurality of manufacturers, wholesalers, distributors, retailers or consumers through a centralized inventory data hub server. As inventory data is deleted, added or transferred the data is synchronized with the central data hub server to provide accurate up to the minute information for users. ¶0310 In one aspect of the inventive subject matter, said central server receives inventory information from customers and suppliers, anticipates inventory shortages, generates orders to cover such shortages, selects suppliers and products for such orders, places orders with selected suppliers, and monitors order status)
(a) communicate information through the Internet and the point-of-sale integration service to and from the in-store point-of-sale system to keep the in-store point-of-sale system synchronized with the cloud database with respect to retail products currently in inventory at the physical retail store (¶0132 The adoption of this technology is available because the inventory data is being submitted by a plurality of manufacturers, wholesalers, distributors, retailers or consumers through a centralized inventory data hub server. As inventory data is deleted, added or transferred the data is synchronized with the central data hub server to provide accurate up to the minute information for users.), 
(b) use the retail data in the cloud database to serve the virtual store front to the mobile devices of the consumers (¶¶0068-0072 Thus, the inventive subject matter relates to a method for facilitating sales of inventory items, comprising the steps of: (a) maintaining at least one database having information relating to an inventory item, wherein said inventory item is listed by a plurality of sellers, and wherein said information comprises at least availability information and location information for said inventory item, which is available for sale from at least one seller; (b) permitting a buyer to input a search request to generate a search in said database(s) for current availability and current location of such inventory item), and 
(c) host the direct real-time electronic interaction through mobile devices between the customers and the employees of the physical retail store with respect to ordering, reserving, purchasing, or receiving delivery at the physical retail store of the retail products currently in inventory and update the cloud database and the in-store point-of-sale system in response to the hosted interaction (¶0132 The adoption of this technology is available because the inventory data is being submitted by a plurality of manufacturers, wholesalers, distributors, retailers or consumers through a centralized inventory data hub server. As inventory data is deleted, added or transferred the data is synchronized with the central data hub server to provide accurate up to the minute information for users. ¶0321 In addition, the preferred inventory management relates to an automated order fulfillment method, comprising the steps of: receiving an availability and pricing request from a customer for one or more products; determining acceptable alternatives for said products based on customer preferences; determining quantities available, pricing, quantities necessary for a price break, and anticipated delivery times from one or more suppliers to meet said request, including any acceptable alternatives; selecting products, product quantities, and suppliers that provide the most value while still meeting customer inventory needs; generating product pick and pack slips for each supplier; recording products as they are "picked" from a supplier inventory; recording products as they are packed into shipping packages; generating package packing slips and shipping labels; correlating shipping and packing information; shipping said packages; and tracking said shipments).
Although not explicitly taught by Lucas, Guheen teaches in the analogous art of dynamic customer profile management:
a virtual storefront (C.177 L.55As shown in FIG. 67, one embodiment of the electronic commerce component of the present invention is provided for facilitating a virtual shopping transaction. First, a plurality of items, i.e. products or services, are selected from a database and displayed for purchase in operation 1600…. The virtual shopping environment is further tailored by generating prices associated with the items based on a geographic location of the user, and may be designed to handle multiple types of currency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dynamic customer profile management of Guheen with the system for locating and purchasing proximal inventory items of Lucas for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Lucas ¶0011 teaches that it is desirable to provide a potential buyer of an inventory item with the ability to locate the item in stock and within a specified proximity to a location of the buyer's choosing; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Lucas Abstract teaches creating and/or maintaining at least one database with availability and location information for inventory items available for sale by one or more sellers, and Guheen Abstract teaches utilizing various types of user indicia such as search requests, products purchased, products looked at but not purchased, products purchased and returned, reasons for returning products, customers stated profile including income level, education level, stated profession, etc. for the purpose of customizing a user interface; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Lucas at least the above cited paragraphs, and Guheen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the dynamic customer profile management of Guheen with the system for locating and purchasing proximal inventory items of Lucas.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).   

Lucas teaches:
Claim 2. The apparatus of claim 1 in which the technology system is coupled to more than one physical retail store (¶0053 businesses and other sellers who have an inventory item for sale, new or used, can post the availability of the inventory item and the location where the inventory item is stored or available for pick-up).

Lucas teaches:
Claim 3. The apparatus of claim 1 in which the technology system is configured to present, through mobile devices of customers, virtual storefronts of retail products currently in inventory at more than one physical retail store (¶0052 The inventive subject matter relates to novel systems and methods for creating and/or maintaining at least one database with availability and location information for inventory items available for sale by one or more sellers; for permitting potential customers to search, preferably in near real time, for the availability and location of such inventory items; for permitting customers to reserve, and purchase, such inventory items at location(s) of their choosing; and for permitting sellers to improve their inventory management based on customer search requests.).

Lucas teaches:
Claim 4. The apparatus of claim 1 in which the technology system is configured to host direct real- time electronic interaction between the customers and employees of more than one physical retail store, through mobile devices (¶0059 In one embodiment, many retailers would be able to seamlessly update inventory data in real time, as items are removed or added to inventory, using, for example, existing Point of Sale systems or RFID-enabled inventory tracking systems Cl.3 The method of claim 1, wherein said database is updated in near real time to actual, current availability and current location information for said inventory item.).

Lucas teaches:
Claim 5. The apparatus of claim 1 in which the point-of-sale integration service is configured to run on devices at more than one physical retail store (¶0062 On the other hand, internet-based buying, often called e-commerce, provides convenience: the ability to shop from the comfort of home, office, or wherever the buyer is located (and has internet access), and to have the inventory item delivered to the buyer's choice of location. ¶0083 the GPS locator function of a mobile telephone or other wireless device can be used to determine fairly precisely the location of the device and its user. It is expected that such location information will be sufficiently accurate to enable use of a specified proximity limit in relation to the GPS-identified location).

Lucas teaches:
Claim 6. The apparatus of claim 1 in which the retail data transmitted and received by the point-of- sale integration service includes data representing units of products currently in inventory at more than one physical retail store (¶0053 businesses and other sellers who have an inventory item for sale, new or used, can post the availability of the inventory item and the location where the inventory item is stored or available for pick-up).

Lucas teaches:
Claim 7. The apparatus of claim 1 in which the cloud server is controlled independently of the control of the retail store (¶0132 The adoption of this technology is available because the inventory data is being submitted by a plurality of manufacturers, wholesalers, distributors, retailers or consumers through a centralized inventory data hub server. As inventory data is deleted, added or transferred the data is synchronized with the central data hub server to provide accurate up to the minute information for users. ¶0310 In one aspect of the inventive subject matter, said central server receives inventory information from customers and suppliers, anticipates inventory shortages, generates orders to cover such shortages, selects suppliers and products for such orders, places orders with selected suppliers, and monitors order status.). 

Lucas teaches:
Claim 8. The apparatus of claim 2 in which the physical retail stores comprise competitive physical retail stores (¶0053 businesses and other sellers who have an inventory item for sale, new or used, can post the availability of the inventory item and the location where the inventory item is stored or available for pick-up.).

Lucas teaches:
Claim 9. The apparatus of claim 1 in which the data representing units of retail products currently in inventory reflects items received from suppliers into inventory (¶0223 If a valid packing slip is entered, client software may retrieve shipment contents from a centralized database or from a supplier database, and automatically update customer inventory information to reflect inventory received. Client software may then display a message confirming successful inventory changes, and return a customer to a main page.).

Lucas teaches:
Claim 10. The apparatus of claim 1 in which the cloud server maintains information representative of proposed reservations for delivery of retail products at the physical retail store communicated through the Internet from mobile devices of customers (¶0176 As Server 100 receives supply requests, Server 100 may request price quotes from several Manufacturer, Supplier, or Distributor 120's ("Distributor 120"). Distributor 120 may respond with quantity available, price, estimated delivery time, and other such information. Server 100 may then automatically evaluate each Distributor 120 response to find the best value given various factors associated with each customer request. ).

Lucas teaches:
Claim 11. The apparatus of claim 10 in which the technology system is configured to manage preparation for delivery of the retail products identified in the requests (¶0164 The present invention provides a forum through which resellers and customers may interact, where the present invention acts as a broker, thereby assuring both that purchased equipment is delivered, and that a seller receives proper compensation.).

Lucas teaches:
Claim 12. The apparatus of claim 10 in which the cloud server generates data representing a queue of accepted ones of the proposed reservations for delivery of the retail products (¶0054 In addition to the benefits of the inventive subject matter to be enjoyed by inventory item buyers, the inventive systems and methods also provide significant benefits to sellers. In one embodiment, sellers may optionally adjust database parameters to limit reservation which may be accepted for particular inventory items, and optionally obtain event notifications when a search for their item is made). 
Although not explicitly taught by Lucas, Guheen teaches in the analogous art of dynamic customer profile management:
cloud server generates data representing a queue (C.205 L.55 A customer can establish trading priority by placing a bid or offer at a select price and volume; bids at the same price are displayed on the screen in time order in which they enter the system (as are offers). As such a "queue" of bids and offers develops, with place in line set by time at the same price. This queue is displayed on screen at the broker's workstation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dynamic customer profile management of Guheen with the system for locating and purchasing proximal inventory items of Lucas for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Lucas ¶0011 teaches that it is desirable to provide a potential buyer of an inventory item with the ability to locate the item in stock and within a specified proximity to a location of the buyer's choosing; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Lucas Abstract teaches creating and/or maintaining at least one database with availability and location information for inventory items available for sale by one or more sellers, and Guheen Abstract teaches utilizing various types of user indicia such as search requests, products purchased, products looked at but not purchased, products purchased and returned, reasons for returning products, customers stated profile including income level, education level, stated profession, etc. for the purpose of customizing a user interface; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Lucas at least the above cited paragraphs, and Guheen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the dynamic customer profile management of Guheen with the system for locating and purchasing proximal inventory items of Lucas.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).   

Lucas teaches:
Claim 13. The apparatus of claim 12 in which the cloud server updates the queue based on delivery of the retail products for the accepted reservations and updates the retail data representing units of retail products currently in inventory at the physical retail store (¶0163 In addition to reducing labor costs, the present invention may help a company cut other costs. The present invention may help reduce delivery costs by regularly ordering supplies in anticipation of need, thus obviating the need for express shipments ¶0229 When a customer checks availability of a product or products, the present invention may search Linked Supplier inventories to determine quantities available, physical location, anticipated delivery times, and the like. When inventory is available, client software may allow a customer to order a product). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210027226 A1
Mohun; Stephen Carroll
Enterprise manufacturing inventory management system and method
US 20170018013 A1
Faust; Nathan Thomas et al.
MERCHANT MANAGEMENT SYSTEM FOR ADAPTIVE PRICING
US 20160343057 A1
Andon; Christopher et al.
Online Product Reservation System
US 20160232515 A1
JHAS; Amit et al.
SYSTEMS AND METHODS FOR FACILITATING MOBILE COMMERCE INTERACTIONS BETWEEN CUSTOMERS AND MERCHANTS
US 20110208852 A1
Looney; Erin C. et al.
Regionally-Tiered Internet Banner Delivery and Platform for Transaction Fulfillment of E-Commerce
US 7740172 B1
Hubert; Zachary T. et al.
Methods and systems for managing price and inventory adjustments
US 20090076896 A1
DeWitt; Jay Allen et al.
MERCHANT SUPPLIED OFFER TO A CONSUMER WITHIN A PREDETERMINED DISTANCE
WO 0167356 A1
LUCAS MICHAEL
INVENTORY CONTROL SYSTEM AND METHODS
NPL
Rasha Al-Humadi
3D Virtual Shopping Mall “Towards Transformation of levels from 2D to 3D”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/Primary Examiner, Art Unit 3623